Citation Nr: 1008437	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
gunshot wound, Muscle Group XVII, left sacral area.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease, left knee.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1967 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from three rating decisions.  In an April 2006 rating 
decision, the RO, inter alia, granted service connection for 
degenerative joint disease of the left knee and assigned an 
initial rating of 10 percent, effective April 12, 2005.  In 
February 2007, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in May 2007, 
and the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in June 2007.

In a separate August 2006 rating decision, the RO, inter 
alia, denied the claim for a TDIU.  In August 2006, the 
Veteran filed a NOD.  A SOC was issued in May 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in June 2007.

In a separate August 2007 rating decision, the RO, inter 
alia, denied service connection for a right hip condition.  
In June 2008, the Veteran filed a NOD.  A SOC was issued in 
February 2009, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2009.

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
degenerative joint disease of the left knee, the Board has 
characterized this matter in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In July 2009, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
waiver of initial RO consideration of the evidence.  This 
evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2009).

In August 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

As a final preliminary matter, the Board notes that, in an 
August 2009 statement, the Veteran raised the issues of 
increased ratings for amputation of the left foot, gunshot 
wound to the right foot and ankle, deep sinus wound of the 
left tibia, gunshot wound to Muscle Group XVII, diabetes with 
peripheral neuropathy, gunshot wound to Muscle Group XI, 
gunshot wound to Muscle Group XIX, and degenerative joint 
disease of the lumbar spine.  It does not appear that these 
claims have yet been addressed by the RO.  As such, these 
matters are not properly before the Board, and are thus 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  While the Veteran has complained of right hip pain, there 
is no competent medical evidence that the Veteran currently 
has a right hip disability.

3.  From the April 12, 2005 effective date of the grant of 
service connection, the range of motion of the left knee has 
been from normal (0 degrees) on extension to 80 degrees on 
flexion; there has been no objective evidence of recurrent 
subluxation or lateral instability of the left knee.

4.  The Veteran has been granted service connection for 
amputation of the left foot (rated as 40 percent disabling); 
for residuals of a gunshot wound with limited mobility of the 
toes and scar, right heel, with arthritis of the right foot 
and degenerative joint disease of the right ankle (rated as 
30 percent disabling); for deep sinus wound of the proximal 
left tibia, residuals of a gunshot wound, Muscle Group XVII, 
diabetes mellitus, type II (rated as 20 percent disabling); 
for residuals of a gunshot wound, Muscle Group XI, right, 
residuals of a gunshot wound, Muscle Group XIX, left 
orchiectomy, bilateral tinnitus, degenerative joint disease 
of the lumbosacral spine, pressure ulcers of the left lower 
extremity, degenerative joint disease of the left knee (rated 
as 10 percent disabling); for residuals of a gunshot wound, 
bladder, rectum, penis, residuals of a gunshot wound, left 
chest, and bilateral hearing loss (rated as 0 percent 
disabling).  His combined rating is 90 percent.

5.  While the Veteran's service-connected disabilities meet 
the percentage requirements for award of a TDIU, these 
disabilities are not shown to prevent him from obtaining or 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5260 (2009).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This appeal involves a claim for a TDIU, which 
is a claim for increase.  In rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to the service connection claim, in a 
February 2007 pre-rating letter, the RO provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA; 
this letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations.  The August 2007 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  Hence, the February 2007 letter-which meets 
the content of notice requirements described in 
Dingess/Hartman and Pelegrini-also meets the VCAA's timing 
of notice requirement.

With regard to the TDIU claim, in an April 2005 pre-rating 
letter, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for a TDIU, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The April 2006 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of the April 2005 letter.  A March 2008 letter provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  After issuance of the March 2008 
letter, and opportunity for the Veteran to respond, the 
November 2008 supplemental SOC (SSOC) reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

With regard to the claim for a higher rating, The Board 
acknowledges that prior to the initial AOJ decision on this 
matter, notice regarding substantiating a claim for a higher 
rating was not provided.  In a March 2008 post-rating letter, 
the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate the claim 
for a higher rating, what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA; this letter also provided the 
Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of the March 2008 letter, and opportunity for 
the Veteran to respond, the November 2008 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of May 2005 
and May 2006 VA examinations.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's August 2009 Board hearing, along with various 
written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006)] (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection for Right Hip Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the 
Board notes that, effective October 10, 2006, VA amended 
38 C.F.R. § 3.310 with regard to the requirements for 
establishing secondary service connection on an aggravation 
basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, 
given the basis of the denial, as noted below, any further 
discussion of the amendment is unnecessary.]

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
Veteran does not have a diagnosed right hip disability.

The Veteran's service treatment records are negative for any 
signs of a right hip disability.  Outpatient records from the 
VA and from private sources show that the Veteran has 
complained of pain in his right hip, but no diagnosis has 
been given.  In May 2007, L.A., M.D., wrote that the Veteran 
had chronic hip pain that may be due to his knee problems; 
however, no diagnosis of a right hip disability was given.

A private X-ray taken in May 2009 revealed that the Veteran's 
pelvis and right hip were intact.  The reporter said that the 
result was radiographically negative.

During his August 2009 Board hearing, the Veteran testified 
that he experienced severe pain in his right hip.  He said 
that his pain rated a four or five on a 0 (low) to 10 (high) 
pain scale.  He said that his right hip disability was not 
something that would appear on an X-ray.

In this case, the Board finds that the service connection 
claim must fail, as there is no competent and persuasive 
medical evidence of a current right hip disability for which 
service connection can be granted.

Although the Veteran has complained of right hip pain, pain 
alone, without medical diagnosis or evidence of underlying 
pathology, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), vacated in part and remanded on other 
grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  
Here, there is no medical evidence that Veteran has a current 
right hip disability underlying his complaints of chronic 
right hip pain.  In fact, X-rays of the right hip revealed no 
abnormality.

Thus, in this case, the competent medical evidence of record 
simply does not establish that the Veteran has, or ever had, 
had a right hip disability, and neither the Veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence establishes that the Veteran does 
not have the claimed disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection on either a direct or secondary basis.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claim for service connection for a right hip 
disability must be denied, because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant and his representative; however, none of this 
evidence provides a basis for allowance of the claim.  As 
indicated above, the claim turns on the medical matter of 
current disability (a medical diagnosis), a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a right hip disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Higher Rating for Left Knee Disability

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

The Veteran's left knee disability has been evaluated under 
Diagnostic Code 5010, for arthritis, due to trauma.  38 
C.F.R. § 4.71a. The left knee has been evaluated as 10 
percent disabling.

Traumatic arthritis is rated under Diagnostic Code 5010, 
which is, in turn, rated under Diagnostic Code 5003, for 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  The limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Standard range of knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion).  See 38 C.F.R. § 
4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when 
flexion is limited to 60 degrees.  A rating of 10 percent 
requires limitation of flexion to 45 degrees.  A rating of 20 
percent requires limitation of flexion to 30 degrees, and a 
rating of 30 percent requires limitation of flexion to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of 
extension to 10 degrees.  A rating of 20 percent requires 
limitation of extension to 15 degrees. A rating of 30 percent 
requires limitation of extension to 20 degrees.  A rating of 
40 percent requires limitation of extension to 30 degrees, 
and a rating of 50 percent requires limitation of extension 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During a VA examination in May 2005, an examiner observed 
that the Veteran's left knee had flexion from 0 to 88 
degrees.  Extension was noted to be full.

A VA physical therapy note from May 2005 indicates that the 
Veteran's left knee flexion was to 80 degrees with the hip 
flexed and to 35 degrees without the hip flexed.  Extension 
was noted to be full.

In May 2006, a VA examiner noted that the Veteran's left knee 
extension was full to 0 degrees with crepitus.  Flexion was 
to 85 degrees without any significant pain.  Flexion remained 
to 85 degrees after repetitive motion.

Another VA physical therapy note from January 2007 indicates 
that the Veteran's flexion was to 80 degrees.  Extension was 
to -14 degrees.

Considering the pertinent facts in light of the above-noted 
criteria, the Board finds that there is no basis for 
assignment of an initial rating higher than 10 percent under 
DC 5260 or DC 5261.  During the time period relevant to this 
appeal, the evidence reflects that right knee flexion was 
limited, at worst, to 80 degrees.  Although a VA physical 
therapy note from May 2005 indicates that the Veteran's left 
knee flexion was only to 35 degrees, this measurement was not 
taken while the Veteran's hip was flexed.  The May 2005 VA 
physical therapy note showed that when the hip was flexed, 
flexion was to 80 degrees.  According to 38 C.F.R. § 4.71 
Plate II, for rating purposes, flexion of the knee should be 
measured when the hip is flexed.  Thus, for VA rating 
purposes, flexion of the Veteran's knee in May 2005 was to 80 
degrees, as that measurement was taken while the Veteran's 
hip was flexed.  The aforementioned flexion measurements are 
consistent with no more than a 0 percent (noncompensable) 
rating under DC 5260.

The Board points out that during the time period relevant to 
this appeal, there has been no evidence of limitation of 
extension of the left knee.  Hence, the extension 
measurements are also consistent with no more than a 0 
percent (noncompensable) rating under DC 5261.

As indicated by the Veteran's August 2009 hearing testimony, 
he has had increased pain and difficulty especially with the 
left leg prosthesis.  The Board observes that, given the 
Veteran's painful-albeit, noncompensable-left knee motion, 
and other symptoms, the initial 10 percent rating assigned 
appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, 
and 4.59 (recognizing the intention of the rating schedule to 
recognize actually painful, unstable, or misaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint).  However, the medical 
evidence reflects that no higher rating is assignable, even 
when functional loss due to pain, weakness and other factors 
is considered.

In this case, given the Veteran's complaints of instability, 
the Board has alternatively considered whether a higher 
rating is assignable on the basis of recurrent subluxation or 
lateral instability.

Under DC 5257 other impairment of the knee, such as recurrent 
subluxation or lateral instability 10, 20, and 30 percent 
ratings, are assignable for slight, moderate, and severe 
impairment, respectively.  38 C.F.R. § 4.71a.

The Veteran complained of minimal discomfort to a VA examiner 
in May 2006.  He reported a sense of instability which 
progressed over time.  It was noted that the knee never 
swelled or locked up.  The Veteran was able to climb stairs, 
stand, and walk without restriction.  The examiner observed 
that the Veteran walked with a slight left-sided limp and did 
not use a cane.  There were palpable arthritic changes with 
no effusion or significant point tenderness.  Lachman and 
anterior drawer and pivot shift test were normal.  No medial 
or lateral gapping was produced with stress.  The examiner 
stated that he could not reproduce any instability, shift, or 
ligamentous laxity.

In May 2007, L.A., M.D., stated that the Veteran used a thigh 
lace to stabilize his knee, and without it, his knee was 
unstable.

A private medical record from May 2009 indicates that the 
Veteran had chronic knee effusion with no ligamentous 
instability, gout, fracture, or dislocation.

During his August 2009 Board hearing, the Veteran testified 
that his left knee was unstable.  He said that his knee would 
lock up, and he wore a brace.

Based on the objective findings, the Board concludes that 
there is no basis for assignment of an initial rating higher 
than 10 percent under DC 5257.  Despite the Veteran's 
complaints of instability, there has been no objective 
evidence of laxity or recurrent subluxation in either knee.  
In this regard, instability was not found on objective 
examination in the May 2006 VA examination.  In fact, the 
May 2006 VA examiner recorded the Veteran's complaints of 
instability but found that he was unable to reproduce any 
instability or ligamentous laxity on examination.  
Additionally, a private treatment record from May 2009 
indicates that there was no ligamentous instability.  While 
L.A., M.D., stated in a May 2007 letter that the Veteran's 
knee was unstable without a thigh lace, this statement is 
outweighed by the May 2005 and May 2006 VA examinations as 
well as the May 2009 private treatment record.  There simply 
is no other evidence in the medical treatment records which 
supports Dr. A.'s May 2007 letter.  Therefore, there is also 
no basis for separate ratings for arthritis and instability.

The Board has also considered whether there is any basis for 
assignment of a higher rating for the left knee disability 
under any other potentially applicable diagnostic code.  
However, in the absence of any ankylosis, instability, or 
other deformity, evaluation of the knees under any other 
diagnostic code for evaluating pertaining to musculoskeletal 
disability of the lower extremities-DC 5256, 5258, 5259, 
5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  
Moreover, the disability is not shown to involve any other 
factor(s) that would warrant evaluation of the disability 
under any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's left knee 
disability, pursuant to Fenderson, and that the claim for a 
higher rating must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at  53-56.

C.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id. 

In this case, the Veteran has been granted service connection 
for amputation of the left foot (rated as 40 percent 
disabling); for residuals of a gunshot wound with limited 
mobility of the toes and scar, right heel, with arthritis of 
the right foot and degenerative joint disease of the right 
ankle (rated as 30 percent disabling); for deep sinus wound 
of the proximal left tibia, residuals of a gunshot wound, 
Muscle Group XVII, diabetes mellitus, type II (rated as 20 
percent disabling); for residuals of a gunshot wound, Muscle 
Group XI, right, residuals of a gunshot wound, Muscle Group 
XIX, left orchiectomy, bilateral tinnitus, degenerative joint 
disease of the lumbosacral spine, pressure ulcers of the left 
lower extremity, degenerative joint disease of the left knee 
(rated as 10 percent disabling); for residuals of a gunshot 
wound, bladder, rectum, penis, residuals of a gunshot wound, 
left chest, and bilateral hearing loss (rated as 0 percent 
disabling).  His combined rating is 90 percent.  Thus, the 
minimum percentage requirements for a TDIU under 38 C.F.R. § 
4.16(a) are met.  The remaining question, then, is whether 
the Veteran's service-connected disabilities render him 
unemployable.

The central inquiry is "whether [a] veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to a 
veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 ; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the above, the 
Board finds that a TDIU is not warranted.

VA and private treatment records dating from 2005 through the 
present show that the Veteran has sought regular treatment 
for his many service-connected disabilities.  However, none 
of these outpatient records discuss the Veteran's 
employability.

On the Veteran's April 2005 application for a TDIU (VA Form 
21-8940), he indicated he last worked as a pharmacist for 
Porter Hospital in 2005.  He noted that his disability had 
been building over the years, and he did not list a date he 
became too disabled to work.

In May 2005, a VA examiner considered the Veteran's 
complaints.  After reviewing the claims file and examining 
the Veteran, the examiner opined that the accumulation of 
service-connected injuries had essentially made the Veteran 
unemployable in any job capacity requiring movement, lifting, 
ambulation, washing, standing or climbing.  It was noted that 
the Veteran's ability to sit was limited to 20 minutes at a 
time.  It was further noted that cognitively, the Veteran was 
sharp and could tolerate very sedentary work, although he 
could no longer perform as a pharmacist.

In July 2005, Porter Hospital indicated (via VA Form 21-4192) 
that the Veteran worked there from May 1976 to May 2005.  It 
was noted that the Veteran was not working due to health 
reasons.

On an additional application for a TDIU (VA Form 21-8940) 
submitted in April 2006, the Veteran indicated he became too 
disabled to work on April 7, 2005.  He said that his 
disabilities became overwhelming.  He related that he could 
not hear the customers on the phone, and the pain in his hips 
and joints made it difficult for him to focus and 
concentrate.

A VA examiner again examined the Veteran in May 2006 and 
stated that due to multiple orthopedic complaints, the 
Veteran was unemployable as a pharmacist.  The examiner 
continued by saying that the Veteran could qualify for some 
sedentary employment, and cognitively, the Veteran remained 
alert and intact.  However, the Veteran was disqualified from 
any occupation that required repetitive lifting, standing, or 
walking.

During his August 2009 Board hearing, the Veteran testified 
that he had retired from his work as a pharmacist in 2005.  
He said that he was in pain, and it was difficult for him to 
pay attention to his work.  He indicated that he had not 
attempted to find work after he retired.  He was not sure 
what gainful employment he was capable of performing.

Unfortunately, in this case, there is no competent, objective 
evidence or opinion that any of the Veteran's service-
connected disabilities-either individually or in concert-
preclude substantially gainful employment.  Both of the 
medical opinions of record on this subject-the May 2005 and 
May 2006 VA examination reports-indicate that the Veteran, 
while no longer able to work as a pharmacist, was capable of 
sedentary employment.  Significantly, neither the Veteran nor 
his representative has provided or identified any evidence or 
opinion even suggesting that the Veteran is rendered totally 
unemployable due to service connected disability.

As a final point, in addition to the objective evidence, the 
Board has considered the Veteran's assertions, as well as 
those advanced on his behalf, in this appeal.  However, 
neither he nor his representative is shown to possess any 
particular medical or vocational training or expertise to 
competently render a persuasive opinion on the matter upon 
which this claim turns.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
Veteran cannot support this claim on the basis of lay 
assertions, alone.

Under these circumstances, the claim for a TDIU must be 
denied.  In reaching the conclusion to deny this claim, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as no competent, persuasive evidence supports the 
claim, that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at  53-
56.




ORDER

Service connection for a right hip disability, to include as 
secondary to service-connected gunshot wound, Muscle Group 
XVII, left sacral area, is denied.

A rating in excess of 10 percent for degenerative joint 
disease, left knee, is denied.

A TDIU is denied.



____________________________________________
JACQUELIINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


